Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered November 19, 1984, adjudicating him a youthful offender, upon a jury verdict finding him guilty of manslaughter in the second degree, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant sought suppression of lineup identifications by two witnesses. The first witness observed the defendant as the witness entered a police station to give a statement. The second witness received information from his cousin that the defendant was in custody. The hearing court properly found that the incidents did not constitute unnecessarily suggestive police behavior since they were unavoidable and not due to any fault of law enforcement officials (see, People v Bookhart, 117 AD2d 739). Additionally, since both witnesses knew the defendant and the witness Walker also knew him by the *751nickname of "Justice”, their observation of the defendant was merely confirmatory. Thompson, J. P., Brown, Niehoff and Rubin, JJ., concur.